It is therefore ordered and decreed, that the bill be dismissed as to all the negroes except Phebe and Nell. That with respect to those two negroes, the defendant Robert Elgin do give bond with security to be approved by the commissioner in equity for their forthcoming and delivery to the complainants, if the negroes should be living at the death of Mrs. Elgin. That the bond be taken in the sum of eight hundred dollars. That the ne exeat be now dissolved ; and that the security heretofore given by defendant under the injunction order of this -court be discharged on Robert Elgin’s complying with this decree: and that the defendant do pay the costs of this suit. — There was no appeal.